IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00134-CV

                        IN RE JAMES DUSTIN AVERY


                               Original Proceeding



                          MEMORANDUM OPINION

      James Dustin Avery’s Petition for Writ of Mandamus filed on April 25, 2017 is

denied.


                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 26, 2017
[CV06]